Exhibit 10.2

Final Form

SECOND AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

By and Among

DUCK CREEK TECHNOLOGIES, INC.,

DISCO (GUERNSEY) HOLDINGS L.P. INC.,

ACCENTURE LLP,

ACCENTURE HOLDINGS B.V.,

CLASS E INVESTORS,

AND

THE PERSONS WHOSE NAMES APPEAR IN SCHEDULE A HERETO

 

 

Dated as of August 18, 2020

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE I. DEFINITIONS; RULES OF CONSTRUCTION

     1    

SECTION 1.01.

  

Definitions

     1  

ARTICLE II. REGISTRATION RIGHTS

     6    

SECTION 2.01.

  

Company Registration.

     6    

SECTION 2.02.

  

Demand Registration Rights.

     7    

SECTION 2.03.

  

Synthetic Secondary Transactions

     10    

SECTION 2.04.

  

Priority on Registrations

     11    

SECTION 2.05.

  

Registration Procedures

     12    

SECTION 2.06.

  

Registration Expenses.

     16    

SECTION 2.07.

  

Indemnification.

     17    

SECTION 2.08.

  

1934 Act Reports

     19    

SECTION 2.09.

  

Holdback Agreements

     20    

SECTION 2.10.

  

Blackout Periods

     21    

SECTION 2.11.

  

Participation in Registrations

     21    

SECTION 2.12.

  

Other Registration Rights

     21    

SECTION 2.13.

  

Rule 144

     21    

SECTION 2.14.

  

Cooperation

     22  

ARTICLE III. MISCELLANEOUS

     22    

SECTION 3.01.

  

Notices

     22    

SECTION 3.02.

  

Binding Effect; Benefits; Entire Agreement

     22    

SECTION 3.03.

  

Waiver

     23    

SECTION 3.04.

  

Amendment

     23    

SECTION 3.05.

  

Assignability

     24    

SECTION 3.06.

  

Applicable Law

     24    

SECTION 3.07.

  

Specific Performance

     24    

SECTION 3.08.

  

Severability

     25    

SECTION 3.09.

  

Additional Securities Subject to Agreement

     25    

SECTION 3.10.

  

Section and Other Headings

     25    

SECTION 3.11.

  

Counterparts

     25  

SCHEDULE A

 

     50  

EXHIBIT A — Joinder Agreement

 

 

i



--------------------------------------------------------------------------------

THIS SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this
“Agreement”) is dated as of August 18, 2020, by and among, Duck Creek
Technologies, Inc., a Delaware corporation (the “Company”), Disco (Guernsey)
Holdings L.P. Inc., a Guernsey limited partnership (the “Apax Investor”),
Accenture Holdings BV, a private limited liability company organized under the
Laws of the Netherlands, and Accenture LLP, an Illinois limited partnership
(collectively, the “Accenture Investors”), the investors identified on Schedule
A hereto as the Class E Investors (collectively, the “Class E Investors”) and
the individuals identified on Schedule A hereto as Management Holders
(collectively, the “Management Holders” and together with the Apax Investor, the
Accenture Investors and the Class E Investors, the “Contributing Investors”);

WHEREAS, Disco Topco Holdings (Cayman), L.P., a Cayman Islands exempted limited
partnership (“Holdings”), the Apax Investor, the Accenture Investors, the
Class E Investors and the Management Holders are party to that certain Amended
and Restated Registration Rights Agreement, dated as of November 13, 2019 (as
supplemented and amended to date, the “Existing RRA”);

WHEREAS, in connection with the initial public offering (the “Initial Public
Offering”) of the Company’s common stock, par value $0.01 per share (“Common
Shares”), the Company desires to consummate the transactions described in the
Registration Statement on Form S-1 (Registration No. 333-240050), including
assuming the obligations of Holdings hereunder; and

WHEREAS, the Company, Holdings, the Apax Investor, the Accenture Investors, the
Class E Investors and the Management Holders desire to amend and restate the
Existing RRA in its entirety and enter into this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties mutually agree as follows:

ARTICLE I.

DEFINITIONS; RULES OF CONSTRUCTION

SECTION 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“1933 Act” means the Securities Act of 1933, as amended.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Advice” has the meaning set forth in Section 2.05.

“Affiliate” when used with reference to another Person means any Person,
directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with, such other Person. For the
avoidance of doubt, solely with respect to the KAR Investors, each of Virtus
Variable Insurance Trust and Virtus Equity Trust are operated as series
investment fund trusts, and any series investment funds of either Virtus
Variable Insurance Trust or Virtus Equity Trust shall be deemed Affiliates of
the KAR Investors for all purposes of this Agreement.



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Accenture Demand Holder” means each of the Accenture Investors and their
Permitted Transferees, each acting on behalf of the Holders of such Accenture
Investors’ Entitled Common Shares, individually or jointly.

“Accenture Group” means the Accenture Investors and their Affiliates.

“Accenture Investors” has the meaning set forth in the preamble to this
Agreement.

“AIG Investor” means AIG DECO Fund I, L.P.

“Apax Demand Holder” means the Apax Investor and its Permitted Transferees, each
acting on behalf of the Holders of the Apax Investor’s Entitled Common Shares,
individually or jointly.

“Apax Group” means the Apax Investor and its Affiliates (which shall include for
these purposes any private equity, investment or similar fund advised by Apax
Partners LP).

“Apax Investor” has the meaning set forth in the preamble to this Agreement.

“Blackout Period” has the meaning set forth in Section 2.10.

“Board of Directors” means the Board of Directors of the Company or a duly
authorized committee thereof.

“Business Day” means any calendar day other than a Saturday, Sunday or other day
on which commercial banks in New York, New York are authorized or required to
close.

“Chubb Investor” means Chubb Tempest Reinsurance Ltd.

“Class E Investors” has the meaning set forth in the preamble to this Agreement.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Shares” has the meaning set forth in the recitals to this Agreement.

“Company” has the meaning set forth in the preamble to this Agreement.

“Company Initiated Registration” means any registration of securities under the
1933 Act initiated by the Company for its own account.

“Contributing Investors” has the meaning set forth in the preamble to this
Agreement.

 

2



--------------------------------------------------------------------------------

“Demand Holders” means, as applicable individually or collectively, if the
context so requires, the Apax Investor and the Accenture Investors, each of
which owns one or more Entitled Common Shares from time to time.

“Demand Registration” has the meaning set forth in Section 2.02(a).

“Dragoneer Demand Holder” means the Dragoneer Investor and its Permitted
Transferees, each acting on behalf of the Holders of the Dragoneer Investor’s
Entitled Common Shares, individually or jointly.

“Dragoneer Investor” means Drake DF Holdings, LP and its Affiliates.

“DH Representative” has the meaning set forth in Section 2.02(d).

“Effectiveness Period” has the meaning set forth in Section 2.02(a).

“Entitled Common Shares” means the outstanding Common Shares.

“Holder” means any holder from time to time of Common Shares that is either a
party to this Agreement or has executed a Joinder Agreement to become a party
hereto.

“Holdings” has the meaning set forth in the recitals to this Agreement.

“Incidental Demand Holder” has the meaning set forth in Section 2.02(a).

“Initial Public Offering” has the meaning set forth in the recitals to this
Agreement.

“Insight Demand Holders” means the Insight Investors and Permitted Transferees
of an Insight Investor, each acting on behalf of the Holders of the Insight
Investors’ Entitled Common Shares, individually or jointly.

“Insight Investors” means, collectively, Insight Venture Partners X, L.P., a
Cayman Islands exempted limited partnership, Insight Venture Partners (Cayman)
X, L.P., a Cayman Islands exempted limited partnership, Insight Venture Partners
(Delaware) X, L.P., a Delaware limited partnership, and Insight Venture Partners
X (Co-Investors), L.P., a Cayman Islands exempted limited partnership.

“IPO Lock-up End Date” has the meaning set forth in Section 2.01(a).

“Joinder Agreement” means a joinder agreement, a form of which is attached as
Exhibit A to this Agreement.

“KAR Investors” means the investors identified as “KAR Investors” on Schedule B
hereto.

“Liberty Mutual Investor” means Liberty Mutual Investment Holdings LLC.

 

3



--------------------------------------------------------------------------------

“Lock-up Period” means with respect to any Registration which involves an
underwritten offering, the period beginning 10 days prior to the “pricing” of
such offering and ending 90 days after the “pricing” of such offering (in the
case of any offering other than the Initial Public Offering) (or such shorter or
longer period as the managing underwriter for any underwritten offering may
require, so long as such shorter or longer period applies equally to all Holders
(other than small non-employee Holders in accordance with customary underwriting
practices)).

“Major Investor” means any of the AIG Investor, the Chubb Investor, the
Dragoneer Investor, the Insight Investors, the Neuberger Investors, the Temasek
Investor, the KAR Investors and the Whale Rock Investors.

“Management Holders” has the meaning set forth in the preamble to this
Agreement.

“Neuberger” means Neuberger Berman Investment Advisers LLC.

“Neuberger Demand Holders” means the Neuberger Investors and Permitted
Transferees of a Neuberger Investor, each acting on behalf of the Holders of the
Neuberger Investors’ Entitled Common Shares, individually or jointly.

“Neuberger Investors” means the investors identified as “Neuberger Investors” on
Schedule B hereto.

“Permitted Transferee” means (i) with respect to the Apax Investor (or any other
member of the Apax Group), any other member of the Apax Group (other than
Affiliates of the Apax Investor who are limited partners or portfolio companies
of such Person or its Affiliates), (ii) with respect to the Accenture Initial
Investors (or any other member of the Accenture Group), any other member of the
Accenture Group, (iii) with respect to a Management Holder, such Management
Holder’s spouse, parents, children or siblings (whether natural, step or by
adoption), grandchildren (whether natural, step or by adoption) or to a trust,
partnership, corporation or limited liability company controlled by such
individual and established solely for the benefit of such Persons and (iv) with
respect to a Class E Investor, any Affiliates of such Class E Investor (other
than a portfolio company of such Person).

“Person” means an individual, a partnership (including a limited partnership), a
corporation, a limited liability company, an exempted company, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
association or other entity or a Governmental Entity.

“Piggyback Holder” has the meaning set forth in Section 2.01(a).

“Piggyback Shares” has the meaning set forth in Section 2.01(a).

“Piggyback Underwritten Offering” has the meaning set forth in Section 2.01(a).

 

4



--------------------------------------------------------------------------------

“Registrable Shares” means (i) any and all Entitled Common Shares held by a
Holder immediately following the closing of the Initial Public Offering and,
with respect to the Apax Investor and Accenture Investors, any Entitled Common
Shares held by such Holder following the Initial Public Offering and (ii) any
other securities issued and issuable therefor or with respect to such Entitled
Common Shares, whether by way of stock split, stock dividend, reclassification,
subdivision or reorganization, recapitalization, distribution or similar event.
As to any particular Registrable Shares, such securities shall cease to
constitute Registrable Shares when (1) a registration statement with respect to
the offering of such securities by the holder thereof shall have been declared
effective under the 1933 Act and such securities shall have been disposed of by
such holder pursuant to such registration statement, (2) such securities have
been sold to the public pursuant to Rule 144 (or any similar provision then in
force) promulgated under the 1933 Act, (3) such securities shall have been
otherwise transferred to a Person (other than a Permitted Transferee) and
subsequent disposition of such securities shall not require registration or
qualification under the 1933 Act or any similar state law then in force and, if
such securities are in certificated form, newly issued certificates for such
securities that do not bear a legend restricting further transfer shall have
been delivered by the Company or its transfer agent, (4) such securities shall
have ceased to be outstanding or (5) solely with respect to Registrable Shares
owned by any Class E Investors, such securities may be resold pursuant to Rule
144 (or any similar provision then in force) without regard to volume
limitations or manner of sale, whether or not any such sale has occurred.

“Registration” has the meaning set forth in Section 2.05.

“Request Notice” has the meaning set forth in Section 2.02(a).

“Revoking Holders” has the meaning set forth in Section 2.02(e).

“Share Purchase Agreement” has the meaning set forth in Section 2.03.

“Shelf Registration” means the Apax Shelf Registration and the Accenture Shelf
Registration.

“Shelf Registration Statement” has the meaning set forth in Section 2.01(a).

“Temasek Investor” means Birchtree Fund Investments Private Limited and its
Affiliates.

“Synthetic Secondary Transaction” has the meaning set forth in Section 2.03.

“Undesignated Registrable Shares” has the meaning set forth in Section 2.01(b).

“Whale Rock Investors” means the investors identified as “Whale Rock Investors”
on Schedule B hereto.

 

5



--------------------------------------------------------------------------------

ARTICLE II.

REGISTRATION RIGHTS

SECTION 2.01. Company Registration.

(a) Right to Piggyback on Offering of Common Shares. Subject to Section 2.01(b),
Section 2.01(c) and Section 2.04, if at any time or from time to time following
the date that is 180 days following the closing of the Initial Public Offering
(the “IPO Lock-up End Date”), the Company proposes to publicly file (i) a
prospectus supplement to an effective shelf registration statement for a delayed
or continuous offering pursuant to Rule 415 under the 1933 Act (a “Shelf
Registration Statement”), or (ii) a registration statement (other than (1) on
Form S-4 or Form S-8 or any similar successor forms or another form used for a
purpose similar to the intended use for such forms or (2) a Shelf Registration
Statement), in either case, for the sale of Common Shares for its own account,
or for the benefit of the holders of its Common Shares (other than pursuant to
Section 2.02) in an underwritten or other registered public offering
(collectively, a “Piggyback Underwritten Offering”), then as soon as reasonably
practicable, but not less than 15 Business Days (or five Business Days in the
case of a Piggyback Underwritten Offering that is structured as a “block” trade)
prior to the later of the public filing of (x) any preliminary prospectus
supplement relating to such Piggyback Underwritten Offering pursuant to Rule
424(b) under the 1933 Act, (y) any prospectus supplement relating to such
Piggyback Underwritten Offering pursuant to Rule 424(b) under the 1933 Act (if
no preliminary prospectus supplement is used), other than, in the case of clause
(x) or (y), any preliminary prospectus supplement or prospectus supplement
relating to a registration statement for which notice was previously given, or
(z) such registration statement, as the case may be, the Company shall give
written notice of such proposed Piggyback Underwritten Offering to the Holders
and such notice shall offer such Holders the opportunity to include in such
Piggyback Underwritten Offering such number of Entitled Common Shares as each
such Holder may request (the “Piggyback Shares”). Each such Holder shall have 10
Business Days (or two Business Days in the case of a Piggyback Underwritten
Offering that is structured as a “block” trade) after receiving such notice to
request in writing to the Company inclusion of Piggybank Shares in such
Piggyback Underwritten Offering. Upon receipt of any such request for inclusion
from a Holder received within the specified time (each, a “Piggyback Holder”),
the Company shall use reasonable best efforts to effect the registration in any
registration statement described in this Section 2.01(a) of any Piggyback Shares
requested to be included (or, in accordance with Section 2.03, such number of
Common Shares to be sold by the Company in a Synthetic Secondary Transaction
with respect to such Piggyback Shares), in all cases, in accordance with the
terms set forth in this Agreement. If no request for inclusion from a Holder is
received within the specified time, such Holder shall have no further right to
participate in such Piggyback Underwritten Offering. Prior to the launch of any
Piggyback Underwritten Offering, any Holder shall have the right to withdraw its
request for inclusion of its Piggyback Shares in any registration statement
pursuant to this Section 2.01(a) by giving written notice to the Company, which
withdrawal shall be irrevocable and, following such withdrawal, such Holder
shall no longer have any right to include Piggyback Shares in the Piggyback
Underwritten Offering as to which such withdrawal was made. No registration of
Piggyback Shares effected under this Section 2.01 (including the registration of
such number of Common Shares to be sold by the Company in a Synthetic Secondary
Transaction with respect to such Piggyback Shares) shall relieve the Company of
its obligations to effect any registration upon demand under Section 2.02.

(b) Right to Piggyback on Shelf Registration. The Company shall give each Holder
15 Business Days’ notice prior to the public filing of a Shelf Registration
Statement and, upon the written request of any Holder, received by the Company
within ten (10) Business Days of such notice, the Company shall include in such
Shelf Registration Statement a number of Common Shares equal to the aggregate
number of Registrable Shares requested to be included (and to the extent
permitted, without naming any requesting Holder as a selling stockholder and
including only a generic description of the Holder of such securities) (the
“Undesignated

 

6



--------------------------------------------------------------------------------

Registrable Shares”). The Company shall not be required to give notice to any
Holder in connection with a filing pursuant to Section 2.01(a)(i) related to a
Shelf Registration Statement filed pursuant to this Section 2.01(b) unless such
Holder provided such notice to the Company pursuant to this Section 2.01(b) and
requested that its Undesignated Registrable Shares be included in the Shelf
Registration Statement related to such filing. The Holders agree that any Shelf
Registration Statement filed pursuant to this Section 2.01 with respect to a
Holder’s Undesignated Registrable Shares may also cover any other securities of
the Company.

(c) Delay or Abandonment of Registration or Offering. The Company shall have the
right to delay, terminate or withdraw any registration or Piggyback Underwritten
Offering prior to the effectiveness of such registration or the completion of
such offering whether or not any Holder has elected to include Registrable
Shares in such registration. In the case of the delay, termination or withdrawal
referred to in the immediately preceding sentence, all expenses incurred in
connection with such registration or Piggyback Underwritten Offering shall be
borne entirely by the Company as set forth in Section 2.06.

SECTION 2.02. Demand Registration Rights.

(a) Apax and Accenture Right to Demand. In the case of an Apax Demand Holder and
an Accenture Demand Holder, at any time and from time to time, the Apax Demand
Holder or Accenture Demand Holder (as applicable, the “Demanding Holder”), as
applicable, may make a written request, which request will specify the aggregate
number of Registrable Shares to be registered and will also specify the intended
methods of disposition thereof (a “Request Notice”) to the Company for
registration with the Commission under and in accordance with the provisions of
the 1933 Act of the offer and sale of all or part of the Registrable Shares then
owned by such Demand Holder (a “Demand Registration”). A registration pursuant
to this Section 2.02 will be on such appropriate form of the Commission as then
available and reasonably acceptable to the Company and as shall permit, in
accordance with Section 2.03, either (A) the intended method or methods of
distribution specified by the Demanding Holder, including a distribution to, and
resale by, the partners or Affiliates of the Demanding Holder or (B) the offer
and sale of Common Shares to be sold by the Company pursuant to a Synthetic
Secondary Transaction with respect to such Registrable Shares which the Company
has been so requested to register by the Demanding Holder. Upon receipt by the
Company of a Request Notice to effect a Demand Registration the Company shall
within ten (10) Business Days after the receipt of the Request Notice, notify
each other Demand Holder and each Contributing Investor of such request and such
other Demand Holder and Contributing Investors shall have the option to include
its Registrable Shares in such Demand Registration pursuant to this
Section 2.02. Subject to Section 2.04, the Company will use reasonable best
efforts to register (including in all related registrations or qualifications
under blue sky laws or in compliance with other registration requirements and in
any underwritings) all other Registrable Shares which the Company has been
requested to register by such other Demand Holder and Contributing Investors
(each, an “Incidental Demand Holder”) pursuant to Section 2.01 and this
Section 2.02 by written request given to the Company by such Incidental Demand
Holders within ten (10) Business Days after the giving of such written notice by
the Company to such other Incidental Demand Holders (or to register such number
of Common Shares to be sold by the Company pursuant to a Synthetic Secondary
Transaction with respect to such Registrable Shares which the Company has been
so requested to register by the Incidental Demand Holders). The Company shall
not be obligated to maintain a registration statement

 

7



--------------------------------------------------------------------------------

pursuant to a Demand Registration (other than an Apax Shelf Registration or an
Accenture Shelf Registration) effective for more than (x) one hundred eighty
(180) days or (y) such shorter period when all of the Registrable Shares covered
by such registration statement have been sold pursuant thereto (the
“Effectiveness Period”). Notwithstanding the foregoing, the Company shall not be
obligated to (i) register any Registrable Shares (including Common Shares in
connection with a Synthetic Secondary Transaction) or file any registration
statement related thereto pursuant to a Demand Registration prior to the IPO
Lock-up End Date or (ii) effect more than one Demand Registration in any 90-day
period following an Effectiveness Period or such longer period not to exceed one
hundred eighty (180) days as requested by an underwriter pursuant to
Section 2.09. Upon receipt of any such Request Notice, the Company will deliver
any notices required by Section 2.01 and Section 2.02 and thereupon the Company
will, subject to Sections 2.02(d) and 2.04, use reasonable best efforts to
effect the prompt registration under the 1933 Act of (A)(i) the Registrable
Shares which the Company has been so requested to register by Demand Holders as
contained in the Request Notice and (ii) all other Registrable Shares which the
Company has been requested to register by the Piggyback Holders and Incidental
Demand Holders and Common Shares held by others, all to the extent required to
permit the disposition of the Registrable Shares so to be registered in
accordance with the intended method or methods of disposition of each seller of
such Registrable Shares or, (B) in the cases of the foregoing clauses (A)(i) and
(A)(ii), such number of Common Shares to be sold by the Company pursuant to a
Synthetic Secondary Transaction with respect to such Registrable Shares).

(b) Unlimited Apax and Accenture Demands in Certain Circumstances.

(i) Until such time as the Apax Group (A) beneficially owns less than 40% of the
outstanding Common Shares and (B) beneficially owns fewer Common Shares than the
Accenture Group (the “Apax Fall Away Date”), the Apax Demand Holder shall have
unlimited rights to effect a Demand Registration and Piggyback Underwritten
Offerings, at any time and from time to time as set forth in Section 2.02(a);
provided that, at any time in which the Company is eligible to register Common
Shares on Form S-3 (or any successor form), the Apax Demand Holder shall have
the right to require the Company to file a Shelf Registration Statement (a “Apax
Shelf Registration”) or a prospectus/supplement to a previously filed shelf
registration statement.

(ii) From such time, if any, as the Accenture Group (A) beneficially owns more
than 40% of the outstanding Common Shares and (B) beneficially owns more Common
Shares than the Apax Group (the “Accenture Springing Date”) until such time as
the Accenture Group (x) beneficially owns less than 40% of the outstanding
Common Shares or (y) beneficially owns fewer Common Shares than the Apax Group
(the “Accenture Fall Away Date”), the Accenture Demand Holder shall have
unlimited rights to effect a Demand Registration and Piggyback Underwritten
Offerings, at any time and from time to time; provided that, at any time in
which the Company is eligible to register Common Shares on Form S-3 (or any
successor form), the Accenture Demand Holder shall have the right to require the
Company to file a Shelf Registration Statement (an “Accenture Shelf
Registration”) or a prospectus/supplement to a previously filed shelf
registration statement.

 

8



--------------------------------------------------------------------------------

(c) Limitations on Number of Demand Registrations.

(i) Until an Accenture Springing Date and after an Accenture Fall Away Date, the
Accenture Demand Holder shall be entitled to request an aggregate of two Demand
Registrations pursuant to Section 2.02(a), provided that, at any time in which
the Company is eligible to register Common Shares on Form S-3 (or any successor
form), an Accenture Demand Holder shall have the right to require the Company to
file a Shelf Registration Statement (a “Accenture Shelf Registration”) or a
prospectus/supplement to a previously filed shelf registration statement.

(ii) After an Apax Fall Away Date, the Apax Demand Holder shall be entitled to
request an aggregate of two Demand Registrations pursuant to Section 2.02(a);
provided that, at any time in which the Company is eligible to register Common
Shares on Form S-3 (or any successor form), the Apax Demand Holder shall have
the right to require the Company to file an Apax Shelf Registration or a
prospectus/supplement to a previously filed shelf registration statement.

(iii) For the avoidance of doubt, no Accenture Shelf Registration or Apax Shelf
Registration shall count toward the aggregate limit of two Demand Registrations
that may be made by, before an Accenture Springing Date and after and Accenture
Fall Away Date, an Accenture Demand Holder or, after an Apax Fall Away Date, an
Apax Demand Holder, as applicable, pursuant to Section 2.02(a).

(d) DH Representative. In connection with a Demand Registration by more than one
Demand Holder or by a Demand Holder and Incidental Demand Holders (other than
the Class E Investors) in which the Apax Investor, the Accenture Investors, or
any of their Permitted Transferees is participating in such Demand Registration,
the Apax Investor and the Accenture Investors shall jointly act as their
representative (the “DH Representative”) in connection with such Demand
Registration and the Company shall only be obligated to communicate with such DH
Representative and any participating Class E Investors in connection with such
Demand Registration. Such Holders (other than the Class E Investors) shall give
the DH Representative any and all necessary powers of attorneys needed for the
DH Representative to act on their behalf.

(e) Revocation. An Apax Demand Holder (in the case of a Demand Registration
requested by an Apax Demand Holder) or a Accenture Demand Holder (in the case of
a Demand Registration requested by an Accenture Demand Holder) may, upon two
(2) Business Days’ notice to the Company prior to the effective date of the
registration statement relating to such Demand Registration (or such period of
time required by applicable law), revoke such request by providing a written
notice thereof to the Company (the “Revoking Holders”) and the aborted
registration shall not be deemed to be a Demand Registration for purposes of
Section 2.02(b) or Section 2.02(c), as applicable, so long as the withdrawing
Demand Holder shall have paid or reimbursed the Company for its pro rata share
of all reasonable and documented out-of-pocket fees and expenses incurred by the
Company in connection with the registration of such Demand Holder’s withdrawn
Registrable Shares (based on the number of securities the Demand Holder sought
to register, as compared to the total number of securities included on such
registration statement). Neither the Company nor the Demand Holders shall have
any obligation to keep any Holder informed as to the status or expected timing
of the launch of any offering.

 

9



--------------------------------------------------------------------------------

(f) Effective Registration. A registration will not count as a Demand
Registration if (i) such Registration is interfered with by any stop order,
injunction or other order or requirement of the Commission or other governmental
agency or court for any reason and the Company fails to promptly have such stop
order, injunction or other order or requirement removed, withdrawn or resolved
to the Demand Holder’s satisfaction; (ii) the conditions to closing specified in
the underwriting agreement or purchase agreement entered into in connection with
the registration relating to any such demand are not satisfied; or (iii) such
Demand Registration is fully withdrawn pursuant to the first proviso to
Section 2.10.

(g) Assignability of Demand Registration Rights. The rights offered a Demand
Holder pursuant to this Section 2.02 are only assignable to a Permitted
Transferee of such Demand Holder. Any such assignment permitted hereunder shall
be effected hereunder only by giving written notice thereof from both the
transferor and the transferee to the Company.

(h) Selection of Underwriters. An Apax Demand Holder (in the case of a Demand
Registration requested by an Apax Demand Holder) or an Accenture Demand Holder
(in the case of a Demand Registration requested by an Accenture Demand Holder),
shall, subject to the consent of the Company’s Board of Directors (such consent
not to be unreasonably withheld, conditioned or delayed), select any managing
underwriter(s), which shall be nationally recognized, in connection with such
Demand Registration; provided that in the case of a Demand Registration
requested by the Accenture Demand Holder in which the Apax Investor or any of
its Affiliates participates as an Incidental Demand Holder, such managing
underwriter shall be reasonably acceptable to the Apax Investor and in the case
of a Demand Registration requested by the Apax Demand Holder in which the
Accenture Investor or any of its Affiliates participates as an Incidental Demand
Holder, such managing underwriter shall be reasonably acceptable to the
Accenture Investor.

SECTION 2.03. Synthetic Secondary Transactions. The Company shall fulfill its
obligations to register any Registrable Shares hereunder (including pursuant to
Sections 2.01 and 2.02), if so requested by the applicable Holder in writing, by
selling Common Shares, the proceeds of which will be used to purchase a number
of such Holder’s Registrable Shares at the closing of the offering at a price
per share equal to the price per share of Common Shares received by the Company
(net of all underwriting discounts and commissions) in such offering and to pay
related offering expenses, other than any underwriting discounts and commissions
with respect to such Common Shares (such sale, a “Synthetic Secondary
Transaction”). If a Holder elects to conduct a Synthetic Secondary Transaction
with respect to a Holder’s Registrable Shares, such Holder shall execute and
deliver a purchase agreement in such form as is reasonably requested by the
Company (a “Share Purchase Agreement”). Notwithstanding anything herein to the
contrary, a Synthetic Secondary Transaction may be conducted in combination with
sales directly by the Holder pursuant to its rights hereunder.

 

10



--------------------------------------------------------------------------------

SECTION 2.04. Priority on Registrations. If the managing underwriter or
underwriters of a Registration advise the Company in writing that in its or
their opinion the number of Registrable Shares proposed to be sold in such
Registration (including Common Shares in connection with a Synthetic Secondary
Transaction) exceeds the number which can be sold, or adversely affects the
price at which the Registrable Shares or Common Shares, as the case may be, are
to be sold, in such offering, the Company will include in such Registration only
the number of Registrable Shares (or related Common Shares to be sold in a
Synthetic Secondary Transaction) which, in the opinion of such underwriter or
underwriters, can be sold in such offering without such adverse effect. To the
extent such Registration includes Registrable Shares (or related Common Shares
to be sold in a Synthetic Secondary Transaction) of more than one Holder, the
Registrable Shares (or related Common Shares to be sold in a Synthetic Secondary
Transaction) so included in such Registration shall be apportioned as follows:

(a) In the case of a Company Initiated Registration, allocations shall be made:
first, to the Company; second, to the Piggyback Holders exercising their right
to participate in a Piggyback Underwritten Offering with any cutbacks applied on
a pro rata basis among the Holders based on the total number of Registrable
Shares requested to be included by such Holders (including Common Shares in
connection with a Synthetic Secondary Transaction) as compared to the total
number of shares requested to be included by all such Holders in such
Registration; and third, to all other holders exercising piggyback registration
rights that have been granted by the Company, with any cutbacks applied on a pro
rata basis among each other or as they may otherwise agree in writing.

(b) In the case of a Demand Registration, allocations shall be made: first, to
the Holders (including the Piggyback Holders), with any cutbacks applied pro
rata among the Holders based on the total number of Registrable Shares requested
to be included by such Holders as compared to the total number of shares
requested to be included by all such Holders in such Registration; second, to
all other holders exercising piggyback registration rights granted by the
Company, with any cutbacks applied on a pro rata basis among such other holders
or as they may otherwise agree in writing; and third, to the Company; provided,
however, that if the Demanding Holder is an Accenture Demand Holder or an Apax
Demand Holder, and such cutbacks cause the number of shares held by the
Demanding Holder included in such Registration (including Common Shares in
connection with a Synthetic Secondary Transaction) to be less than 50% of the
total number of Registrable Shares requested to be included therein by such
Demanding Holder, such request shall not count toward the aggregate limit of two
Demand Registrations pursuant to Section 2.02(c), if applicable, that may be
made by the Accenture Demand Holder or Apax Demand Holder, as applicable,
pursuant to Section 2.02(a).

(c) In the case of a registration initiated by any Person (other than the
Company or a Demand Holder) exercising demand registration rights granted
hereafter by the Company (if any), allocations shall be made: first, to the
Holders, with any cutbacks applied pro rata among the Holders based on the total
number of Registrable Shares requested to be included by such Holders as
compared to the total number of shares requested to be included by all such
Holders in such Registration; second, to such initiating Person and to any other
holders exercising pari passu registration rights that have been granted by the
Company allocated as such Persons have agreed among themselves; third, to the
Company, with any cutbacks applied on a basis based on the total number of
shares proposed to be included in such Registration by the Company; and fourth,
to all other holders exercising piggyback registration rights granted by the
Company, with any cutbacks applied on a pro rata basis among such other holders
or as they may otherwise agree in writing.

 

11



--------------------------------------------------------------------------------

SECTION 2.05. Registration Procedures. It shall be a condition precedent to the
obligations of the Company and any underwriter or underwriters to take any
action pursuant to this Article II that each Holder requesting inclusion in any
Piggyback Underwritten Offering or Demand Registration (a “Registration”) shall
furnish to the Company such information regarding such Holder, the Registrable
Shares held by it, the intended method of disposition of such Registrable
Shares, and such agreements regarding indemnification, disposition of such
securities and other matters referred to in this Article II as the Company shall
reasonably request and as shall be reasonably required in connection with the
action to be taken by the Company; provided that (x) no Holder shall be required
to make any representations or warranties to, or agreements with, the Company
other than representations and warranties regarding such Holder and such
Holder’s ownership of and title to the Registrable Shares to be sold in such
offering and its intended method of distribution and (y) any liability of any
such Holder under any underwriting agreement relating to such Registration shall
be limited to liability arising from breach of its representations and
warranties therein and shall be limited to an amount equal to the net amount
received by such Holder from the sale of Registrable Shares pursuant to such
Registration. With respect to any Registration which includes Registrable Shares
held by a Holder, the Company shall, subject to Sections 2.01 through 2.04:

(a) in accordance with the 1933 Act, as soon as reasonably practicable, prepare
and file with the Commission within (x) thirty (30) days, in the case of a Form
S-1, or (y) within fifteen (15) days, in the case of a Form S-3, of such request
for registration by a Holder of Registrable Shares, a registration statement on
the appropriate form prescribed by the Commission and use its reasonable best
efforts to cause such registration statement to become effective as soon as
practicable thereafter; provided that the Company shall not be obligated to
maintain such Registration effective for a period longer than the Effectiveness
Period; provided, further, that before filing a registration statement or
prospectus or any amendments or supplements thereto, the Company will furnish to
the Holders covered by such registration statement and the underwriter or
underwriters, if any, copies of or drafts of all such documents proposed to be
filed, which documents will be subject to the reasonable review of such Holders
and any underwriters named therein. Each Holder will have the opportunity to
object to any information pertaining to such Holder that is contained therein
and the Company will make the corrections reasonably requested by such Holder
with respect to such information prior to filing any registration statement or
amendment thereto or any prospectus or any supplement thereto; provided,
however, that the Company will not include any information pertaining to the
Holders in any registration statement or amendment thereto or any prospectus or
any supplement thereto to which Holders of a majority of the Registrable Shares
covered by such registration statement shall reasonably object;

(b) in accordance with the 1933 Act, prepare and file with the Commission such
amendments and post-effective amendments to such registration statement and any
documents required to be incorporated by reference therein as may be necessary
to keep the registration statement effective for a period of not less than the
Effectiveness Period (but not prior to the expiration of the time period
referred to in Section 4(3) of the 1933 Act and Rule 174 thereunder, if
applicable); cause the prospectus to be supplemented by any required prospectus

 

12



--------------------------------------------------------------------------------

supplement, and as so supplemented to be filed pursuant to Rule 424 under the
1933 Act; and comply with the provisions of the 1933 Act applicable to it with
respect to the disposition of all Registrable Shares (or Common Shares in
connection with a Synthetic Secondary Transaction with respect to such
Registrable Shares) covered by such registration statement during the applicable
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such registration statement or supplement to the
prospectus;

(c) furnish to such Holder, without charge, such number of conformed copies of
the registration statement and any post-effective amendment thereto, as such
Holder may reasonably request, and such number of copies of the prospectus
(including each preliminary prospectus) and any amendments or supplements
thereto, and any documents incorporated by reference therein as the Holder or
underwriter or underwriters, if any, may request in order to facilitate the
disposition of the securities being sold by such Holder (it being understood
that the Company consents in writing to the use of the prospectus and any
amendment or supplement thereto by the Holder covered by the registration
statement and the underwriter or underwriters, if any, in connection with the
offering and sale of the securities covered by the prospectus or any amendments
or supplements thereto);

(d) promptly notify such Holder, at any time when a prospectus relating thereto
is required to be delivered under the 1933 Act, when the Company becomes aware
of the happening of any event as a result of which the prospectus included in
such registration statement (as then in effect) contains any untrue statement of
material fact or omits to state a material fact necessary to make the statements
therein (in the case of the prospectus or any preliminary prospectus, in light
of the circumstances under which they were made) not misleading and, as promptly
as practicable thereafter, prepare and file with the Commission and furnish a
supplement or amendment to such prospectus so that, as thereafter delivered to
the investors of such securities, such prospectus will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading (and the Effectiveness Period of the registration statement
may be extended by the number of days from and including the date such notice is
given to the date such supplement or amendment to such prospectus has been
delivered under this Section 2.05(d));

(e) in the case of an underwritten offering, enter into and perform such
customary agreements (including underwriting agreements in customary form) and
make members of senior management of the Company available on a basis reasonably
requested by the underwriters to participate in “road show”, analyst and
investor presentations and other customary marketing activities (including
one-on-one meetings with prospective purchasers of the Registrable Shares (or
Common Shares in connection with a Synthetic Secondary Transaction with respect
to such Registrable Shares)) and cause to be delivered to the underwriters
opinions of counsel to the Company (and, if such registration statement includes
an underwritten public offering, dated the date of the closing under the
underwritten agreement), with respect to the registration statement, each
supplement and amendment thereto, the prospectus included therein (including the
preliminary prospectus) and such other documents related thereto in customary
form, covering such matters as are customarily covered by opinions for an
underwritten public offering as the underwriters may reasonably request and
addressed to the underwriters;

 

13



--------------------------------------------------------------------------------

(f) in the case of an underwritten offering, make available, for inspection by
any seller of Registrable Shares, any underwriter participating in any
disposition pursuant to a registration statement, and any attorney, accountant
or other agent retained by any such seller or underwriter, all financial and
other records, pertinent corporate documents of the Company, and cause the
Company’s officers, directors, managers, employees and independent accountants
to supply all information reasonably requested by any such seller, underwriter,
attorney, accountant or agent that are necessary to be reviewed by such person
in connection with the preparation of such registration statement;

(g) in the case of an underwritten offering, if requested, cause to be
delivered, at the time of the pricing of an underwritten offering and at the
time of delivery of any Registrable Shares (or Common Shares in connection with
a Synthetic Secondary Transaction with respect to such Registrable Shares) sold
pursuant thereto, “comfort” letters from the Company’s independent certified
public accountants addressed to each underwriter, if any, in customary form and
covering such financial and accounting matters as are customarily covered by
letters of the independent certified public accountants delivered in connection
with primary or secondary underwritten public offerings, as the case may be;

(h) provide a transfer agent and registrar for all such Registrable Shares (or
Common Shares in connection with a Synthetic Secondary Transaction with respect
to such Registrable Shares) and provide a CUSIP number for all such Registrable
Shares or Common Shares, in each case, not later than the effective date of the
registration statement;

(i) use reasonable best efforts to cause all securities included in such
registration statement to be listed, by the date of the first sale of securities
pursuant to such registration statement, on any national securities exchange,
quotation system or other market on which the Common Shares are then listed or
proposed to be listed by the Company;

(j) make generally available to its security holders an earnings statement,
which need not be audited, satisfying the provisions of Section 11(a) of the
1933 Act and Rule 158 thereunder as soon as reasonably practicable after the end
of the twelve (12) month period beginning with the first month of the Company’s
first fiscal quarter commencing after the effective date of the registration
statement, which statement shall cover said twelve (12) month period;

(k) after the filing of a registration statement, (i) promptly notify each
Holder covered by such registration statement of any stop order issued or, to
the Company’s knowledge, threatened by the Commission and of the receipt by the
Company of any notification with respect to the suspension of the qualification
of any Registrable Shares (or Common Shares in connection with a Synthetic
Secondary Transaction with respect to such Registrable Shares) for sale under
the applicable securities or blue sky laws of any jurisdiction and (ii) take all
reasonable actions to obtain the withdrawal of any order suspending the
effectiveness of the registration statement or the qualification of any
Registrable Shares (or Common Shares in connection with a Synthetic Secondary
Transaction with respect to such Registrable Shares) at the earliest possible
moment;

 

14



--------------------------------------------------------------------------------

(l) subject to the time limitations specified in paragraph (b) above, if
requested by the managing underwriter or underwriters or such Holder, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or underwriters or the Holder reasonably
requests to be included therein, including, without limitation, with respect to
the number of shares being sold by the Holder to such underwriter or
underwriters, the purchase price being paid therefor by such underwriter or
underwriters and with respect to any term of the underwritten offering of the
securities to be sold in such offering; and make all required filings of such
prospectus supplement or post-effective amendment as soon as practicable after
being notified of the matters to be incorporated in such prospectus supplement
or post-effective amendment;

(m) as promptly as practicable after filing with the Commission of any document
which is incorporated by reference into a registration statement covering such
Holder, deliver a copy of such document to such Holder unless such document is
available on the Commission’s EDGAR system (or any successor electronic filing
system);

(n) on or prior to the date on which the registration statement is declared
effective, use reasonable best efforts to register or qualify, and cooperate
with such Holder, the underwriter or underwriters, if any, and their counsel in
connection with the registration or qualification of, the securities covered by
the registration statement for offer and sale under the securities or blue sky
laws of each state and other jurisdiction of the United States as the Holder or
managing underwriter or underwriters, if any, requests in writing, to use
reasonable best efforts to keep each such Registration or qualification
effective, including through new filings, or amendments or renewals, during the
Effectiveness Period do any and all other acts or things necessary or advisable
to enable the disposition in all such jurisdictions of the Registrable Shares
(or Common Shares in connection with a Synthetic Secondary Transaction with
respect to such Registrable Shares) covered by the applicable registration
statement; provided that the Company will not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified, subject
itself to taxation in any such jurisdiction or to take any action which would
subject it to general service of process in any such jurisdiction where it is
not then so subject;

(o) cooperate with such Holder and the managing underwriter or underwriters, if
any, to facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legends) representing securities to be sold under the
registration statement, and enable such securities to be in such denominations
and registered in such names as the managing underwriter or underwriters, if
any, may request;

(p) use reasonable best efforts to cooperate and assist in any filings required
to be made with FINRA;

(q) use reasonable best efforts to cause the securities covered by the
registration statement to be registered with or approved by such other
governmental agencies, authorities or self-regulatory bodies within the United
States as may be necessary to enable the seller or sellers thereof or the
underwriter or underwriters, if any, to consummate the disposition of such
Registrable Shares;

 

15



--------------------------------------------------------------------------------

(r) to the extent the Company is a well-known seasoned issuer (within the
meaning of Rule 405 under the 1933 Act) (“WKSI”) at the time any Request Notice
is submitted to the Company pursuant to Section 2.02 which requests that the
Company file an automatic shelf registration statement (as defined in Rule 405
under the 1933 Act) (an “automatic shelf registration statement”) on a Shelf
Registration Statement, the Company shall file an automatic shelf registration
statement that covers those Registrable Shares which are requested to be
registered. If the Company does not pay the filing fee covering Registrable
Shares at the time the automatic shelf registration statement is filed, the
Company agrees to pay such fee at such time or times as the Registrable Shares
are to be sold. If the Company files an automatic shelf registration statement
covering any Registrable Shares, it shall use its reasonable best efforts to
remain a WKSI (and not become an ineligible issuer (as defined in Rule 405 under
the 1933 Act)) during the period during which such automatic shelf registration
statement is required to remain effective. If an automatic shelf registration
statement has been outstanding for at least three (3) years, at the end of the
third year, refile a new automatic shelf registration statement covering the
Registrable Shares, and, if at any time when the Company is required to
re-evaluate its WKSI status the Company determines that it is not a WKSI, use
its reasonable best efforts to refile on Form S-3 (or any successor form) and,
if such form is not available, Form S-1 and keep such registration statement
effective during the period during which such registration statement is required
to be kept effective; and

(s) take such other actions and deliver such other documents and instruments as
may be reasonably necessary to facilitate the registration and disposition of
Registrable Shares (including Common Shares in connection with a Synthetic
Secondary Transaction) as contemplated hereby.

The Holders, upon receipt of any notice from the Company of the happening of any
event of the kind described in subsection (d) of this Section 2.05, will
forthwith discontinue disposition of the securities until the Holders’ receipt
of the copies of the supplemented or amended prospectus contemplated by
subsection (d) of this Section 2.05 or until it is advised in writing (the
“Advice”) by the Company that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings which are incorporated
by reference in the prospectus, and, if so directed by the Company, each Holder
will, or will request the managing underwriter or underwriters, if any, to,
deliver, to the Company (at the Company’s sole expense) all copies, other than
permanent file copies then in such Holder’s possession, of the prospectus
covering such securities current at the time of receipt of such notice. In the
event the Company shall give any such notice, the time periods mentioned in
subsections (a), (b) and (n) of this Section 2.05 shall be extended by the
number of days during the period from and including any date of the giving of
such notice to and including the date when each seller of securities covered by
such registration statement shall have received the copies of the supplemented
or amended prospectus contemplated by subsection (d) of this Section 2.05 hereof
or the Advice.

SECTION 2.06. Registration Expenses.

(a) In the case of any Registration, the Company shall bear all expenses
incident to the Company’s performance of or compliance with this Agreement,
including, without limitation, all Commission and stock exchange or Financial
Industry Regulatory Authority, Inc. (“FINRA”) registration and filing fees and
expenses, fees and expenses of compliance with securities or blue sky laws
(including, without limitation, reasonable fees and disbursements of counsel in
connection with blue sky qualifications of the Registrable Shares), rating
agency fees, printing expenses, messenger, telephone and delivery expenses, fees
and disbursements of counsel

 

16



--------------------------------------------------------------------------------

for the Company and all independent certified public accountants and any fees
and disbursements of underwriters customarily paid by issuers or sellers of
securities (but not including any underwriting discounts or commissions, or
transfer taxes, if any, attributable to the sale of Registrable Shares by a
Holder (including Common Shares to be sold by the Company in connection with a
related Synthetic Secondary Transaction with respect to such Holder) or
reasonable fees and expenses of more than two counsel representing all Holders
selling Registrable Shares under such Registration as set forth in
Section 2.06(b) below).

(b) In connection with each Registration initiated hereunder (whether a Demand
Registration, a Piggyback Underwritten Offering or a Shelf Registration), the
Company shall reimburse the Holders covered by such Registration or sale for the
reasonable, documented and out of pocket fees and disbursements of not more than
two law firms (which shall represent all Holders in connection with such
Registration or sale) chosen by (x) an Apax Demand Holder (in the case of a
Demand Registration requested by an Apax Demand Holder; provided, that such law
firm shall be reasonably acceptable to the Accenture Investor if the Accenture
Investor or any of its Affiliates participates as an Incidental Demand Holder in
such Registration) or an Accenture Demand Holder (in the case of a Demand
Registration requested by an Accenture Demand Holder; provided, that such law
firm shall be reasonably acceptable to the Apax Investor if the Apax Investor or
any of its Affiliates participates as an Incidental Demand Holder in such
Registration) or (y) in the case of a Piggyback Underwritten Offering (i) if
none of the Apax Investor, the Accenture Investors or any of their respective
Permitted Transferees are participating in such Registration, the holders of a
majority of the number of Registrable Shares included in such Registration or
(ii) otherwise, the Apax Investor and the Accenture Investors.

(c) The obligation of the Company to bear the expenses described in
Section 2.06(b) and to reimburse the Holders for the expenses described in
Section 2.06(b) shall apply irrespective of whether a registration, once
properly demanded, if applicable, becomes effective, is withdrawn or suspended
or revoked or is converted to another form of registration and irrespective of
when any of the foregoing shall occur.

SECTION 2.07. Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder, its officers, directors, Affiliates and agents and each
Person who controls (within the meaning of the 1933 Act or the 1934 Act) the
Holder, including, without limitation any general partner or manager of any
thereof, against all losses, claims, damages, liabilities and expenses
(including reasonable counsel fees and disbursements) arising out of or based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any registration statement, prospectus or preliminary prospectus, or any
amendment thereof or supplement thereto, in which either (A) such Holder
participates in an offering of Registrable Shares or (B) the Company sells
Common Shares in connection with a related Synthetic Secondary Transaction with
respect to such Holder’s Registrable Shares or, in each case, in any document
incorporated by reference therein or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of the prospectus or any preliminary prospectus,
in light of the circumstances under which they were made) not misleading,
(ii) any untrue statement or alleged untrue statement of a material fact in the
information conveyed to any purchaser at the time of the sale to such purchaser,
or the omission

 

17



--------------------------------------------------------------------------------

or alleged omission to state therein a material fact required to be stated
therein, or (iii) any violation by the Company of any federal, state, common or
other law, rule or regulation applicable to the Company in connection with such
registration, including the 1933 Act, any state securities or blue sky laws or
any rule or regulation thereunder in connection with such registration, except
insofar as the same are made in reliance on and in conformity with any
information with respect to such Holder furnished in writing to the Company by
such Holder expressly for use therein.

(b) Indemnification by the Holders. In connection with any registration
statement in which either (A) a Holder is participating or (B) the Company sells
Common Shares in connection with a related Synthetic Secondary Transaction with
respect to such Holder’s Registrable Shares, each such Holder will furnish to
the Company in writing such information with respect to such Holder as the
Company reasonably requests for use in connection with any registration
statement or prospectus covering the Registrable Shares of such Holder (or
Common Shares in the related Synthetic Secondary Transaction) and to the extent
permitted by law agrees to indemnify and hold harmless the Company, its
directors, officers and agents and each Person who controls (within the meaning
of the 1933 Act or the 1934 Act) the Company and any other Holder, against any
losses, claims, damages, liabilities and expenses arising out of or based upon
any untrue statement of a material fact or any omission to state a material fact
required to be stated therein or necessary to make the statements in the
registration statement or prospectus or preliminary prospectus (in the case of
the prospectus or preliminary prospectus, in light of the circumstances under
which they were made) not misleading, to the extent, but only to the extent,
that such untrue statement or omission is made in reliance on and in conformity
with the written information or signed affidavit with respect to such Holder so
furnished in writing by such Holder expressly for use in the registration
statement or prospectus; provided, however, that the obligation to indemnify
shall be several, not joint and several, among such Holders and the liability of
each such Holder shall be in proportion to and limited to the net amount
received by such Holder from the sale of Registrable Shares pursuant to such
registration statement or Synthetic Secondary Transaction, as the case may be,
in accordance with the terms of this Agreement. The Company and the Holders
hereby acknowledge and agree that, unless otherwise expressly agreed to in
writing by such holders, the only information furnished or to be furnished to
the Company for use in any registration statement or prospectus relating to the
Registrable Shares (or Common Shares in the related Synthetic Secondary
Transaction) or in any amendment, supplement or preliminary materials associated
therewith are statements specifically relating to (a) transactions or the
relationship between such Holder and its Affiliates, on the one hand, and the
Company, on the other hand, (b) the beneficial ownership of Registrable Shares
by such Holder and its Affiliates, (c) the name and address of such Holder
(d) any additional information about such Holder or the plan of distribution
(other than for an underwritten offering) required by law or regulation to be
disclosed in any such document and (e) with respect to any Synthetic Secondary
Transaction, the material terms of such transaction and related Share Purchase
Agreement.

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (ii) unless in such indemnified party’s reasonable judgment a conflict of
interest may exist between such indemnified and indemnifying parties with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. The
failure to so notify the indemnifying party shall not relieve the indemnifying
party from any liability hereunder with

 

18



--------------------------------------------------------------------------------

respect to the action, except to the extent that such indemnifying party is
materially prejudiced by the failure to give such notice; provided, however,
that any such failure shall not relieve the indemnifying party from any other
liability which it may have to any other party. No indemnifying party in the
defense of any such claim or litigation, shall, except with the written consent
of such indemnified party, which consent shall not be unreasonably withheld,
conditioned or delayed, consent to entry of any judgment or enter into any
settlement unless such judgment or settlement (i) includes as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation and
(ii) does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of such indemnified party. An indemnifying
party shall not be liable under this Section 2.07 to any indemnified party
regarding any settlement or compromise or consent to the entry of any judgment
with respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified parties are actual or potential parties to such
claim or action) unless such settlement, compromise or consent is consented to
by such indemnifying party. An indemnifying party who is not entitled to, or
elects not to, assume the defense of a claim will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party there may be one or more legal or equitable defenses
available to such indemnified party which are in addition to or may conflict
with those available to any other of such indemnified parties with respect to
such claim, in which event the indemnifying party shall be obligated to pay the
reasonable fees and expenses of such additional counsel or counsels; provided,
however, that such number of additional counsel must be reasonably acceptable to
the indemnifying party.

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) of this Section 2.07 is unavailable to an
indemnified party as contemplated by the preceding paragraphs (a) and (b) of
this Section 2.07, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such loss, claim, damage
or liability in such proportion as is appropriate to reflect not only the
relative benefits received by the indemnified party and the indemnifying party,
but also the relative fault of the indemnified party and the indemnifying party,
as well as any other relevant equitable considerations. In no event shall the
liability of any selling Holder be greater in amount than the amount of net
proceeds received by such Holder upon such sale (including pursuant to a related
Synthetic Secondary Transaction) or the amount for which such indemnifying party
would have been obligated to pay by way of indemnification if the
indemnification provided in paragraph (b) of this Section 2.07 had been
available.

SECTION 2.08. 1934 Act Reports. The Company agrees that at all times after it
has filed a registration statement pursuant to the requirements of the 1933 Act
relating to any class of equity securities of the Company, it will use
reasonable best efforts to file in a timely manner all reports required to be
filed by it pursuant to the 1934 Act to the extent the Company is required to
file such reports. Notwithstanding the foregoing, the Company may deregister any
class of its equity securities under Section 12 of the 1934 Act or suspend its
duty to file reports with respect to any class of its securities pursuant to
Section 15(d) of the 1934 Act if it is then permitted to do so pursuant to the
1934 Act and rules and regulations thereunder.

 

19



--------------------------------------------------------------------------------

SECTION 2.09. Holdback Agreements.

(a) Whenever the Company proposes to register any of its equity securities under
the 1933 Act for its own account (other than on Form S-4 or S-8 or any similar
successor form or another form used for a purpose similar to the intended use of
such forms) in an underwritten offering or is required to use reasonable best
efforts to effect the registration of any Registrable Shares (or Common Shares
in connection with a related Synthetic Secondary Transaction with respect to
such Registrable Shares) under the 1933 Act pursuant to a request by or on
behalf of a Demand Holder pursuant to Section 2.02 in connection with an
underwritten offering, each Holder of Registrable Shares has agreed by
acquisition of its Registrable Shares not to effect any sale or distribution,
including any sale pursuant to Rule 144 under the 1933 Act, or to request
registration under Section 2.02 of any Registrable Shares during the Lock-Up
Period, except as part of such Registration if permitted, or unless in the case
of a private sale or distribution, the transferee agrees in writing to be
subject to this Section 2.09; provided that exceptions shall exist for small
non-employee Holders in accordance with customary underwriting practices. If
requested by such managing underwriter, each holder of Registrable Shares agrees
to execute a holdback agreement in customary form, consistent with the terms of
this Section 2.09(a) and, in any case, on terms no less favorable to the Holders
than the holdback agreements executed by the Company’s directors and executive
officers. No Holder’s obligations pursuant to a holdback agreement or this
Section 2.09 (other than small non-employee Holders in accordance with customary
underwriting practices) shall be released or waived unless comparable waivers or
releases are granted to the other Holders. Notwithstanding anything to the
contrary, the foregoing provisions of this Section 2.09, with respect to the
Dragoneer Demand Holder, the Neuberger Demand Holders, the Insight Demand
Holders and any Major Investor and only for so long as the Dragoneer Demand
Holder, Neuberger Demand Holder, Insight Demand Holders or any Major Investor,
as applicable, own a number of Registrable Shares equal to less than 5.0% of the
total number of outstanding Common Shares of the Company, shall apply only
whenever the Company proposes to register any of its equity securities under the
1933 Act for its own account (other than on Form S-4, S-8 or any similar
successor form or another form used for a purpose similar to the intended use of
such forms) in an underwritten offering and not when a Demand Holder has
requested a registration pursuant to Section 2.02.

(b) The Company agrees not to effect any sale or distribution of any of its
equity securities or securities convertible into or exchangeable or exercisable
for any of such securities within the Lock-up Period (except as part of such
underwritten registration or pursuant to registrations on Form S-8 or S-4 or any
successor forms thereto), except that such restriction shall not prohibit after
the effective date of the registration statement: (i) grants of employee stock
options or other issuances of capital stock pursuant to the terms of a Company
employee benefit plan approved by its Board of Directors, issuances by the
Company of capital stock pursuant to the exercise of such options or the
exercise of any other employee stock options outstanding on the date hereof or
subject to any stock option plan, (ii) the Company from issuing shares of
capital stock in private placements pursuant to Section 4(a)(2) of the 1933 Act
or in connection with a strategic alliance, or (iii) the Company from publicly
announcing its intention to issue, or actually issuing, shares of capital stock
to shareholders of another entity as consideration for the Company’s acquisition
of, or merger with, such entity. In addition, upon the request of the managing
underwriter, the Company shall use its reasonable best efforts to cause each
holder of its equity securities or any securities convertible into or
exchangeable or exercisable for any of such securities whether outstanding on
the date of this Agreement or issued at any time after the date of this
Agreement (other than any such securities acquired in a public offering), to
agree not to effect any such public sale or distribution of such securities
during such period, except as part of any such Registration if permitted, and to
cause each such holder to enter into a similar agreement to such effect with the
Company.

 

20



--------------------------------------------------------------------------------

SECTION 2.10. Blackout Periods. Any registration statement may be suspended or a
filing delayed by the Company if the Company determines in good faith that the
filing or maintenance of a registration statement would, if not so deferred,
materially and adversely affect a then proposed or pending significant business
transaction, financial project, acquisition, merger or corporate reorganization;
provided that any Demand Holder may withdraw all or a portion of its Demand
Registration without it counting as a Demand Registration; provided, further,
that (i) the Company may not delay the filing or effectiveness of, or suspend,
any registration statement in excess of 90 days in any calendar year (a
“Blackout Period”), (ii) such registration statement shall remain effective
subsequent to the cessation of such Blackout Period for a number of days equal
to the Blackout Period and (iii) the Company may not file any registration
statement during a Blackout Period.

SECTION 2.11. Participation in Registrations. No Holder may participate in any
Registration hereunder which is underwritten unless such Holder (a) agrees to
sell its securities on the basis provided in (i) any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements or
(ii) a Share Purchase Agreement relating to the purchase of the Holder’s
Registrable Securities by the Company in a Synthetic Secondary Transaction, and
(b) completes and executes all questionnaires, powers of attorney, agreements
and other documents customarily required under the terms of such underwriting
arrangements or Synthetic Secondary Transaction, as the case may be, and
provides such written information concerning itself as may be reasonably
required for registration, including for inclusion in any registration
statement.

SECTION 2.12. Other Registration Rights. The Company represents that, as of the
date hereof, it has not granted to any Person the right to request or require
the Company to register any equity securities issued by the Company, other than
as set forth herein. The Company will not grant any Person any registration
rights with respect to the capital stock of the Company that are prior in right
or in conflict or inconsistent with the rights of the Holders as set forth in
this Article II in any respect (it being understood that this shall not preclude
the grant of additional demand and piggyback registration rights in and of
themselves).

SECTION 2.13. Rule 144.

(a) The Company shall file any reports required to be filed by it under the 1933
Act and the 1934 Act and the rules and regulations adopted by the Commission
thereunder, and it will take such further action as any Holder may reasonably
request (including making available adequate current public information with
respect to the Company meeting the current public information requirements of
Rule 144(c) under the 1933 Act), to the extent required to enable such Holder to
sell Registrable Shares without registration under the 1933 Act within the
limitation of the exemptions provided by (i) Rule 144 under the 1933 Act, as
such Rule may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the Commission. Without limiting the foregoing,
the Company shall furnish to any Holder forthwith upon request a written
statement by the Company as to its compliance with such requirements.
Notwithstanding the foregoing, nothing in this Section 2.13 shall be deemed to
require the Company to register any of its securities pursuant to the 1934 Act.

 

21



--------------------------------------------------------------------------------

(b) The Company shall use reasonable best efforts to furnish forthwith, but in
any event within three (3) Business Days following receipt of a supportable
request, in the Company’s reasonable discretion after consultation with counsel,
therefor from a Holder or prospective Holder (but only if such prospective
Holder is a Permitted Transferee), to the Company’s transfer agent an opinion of
counsel that unlegended stock certificates (or its equivalent) may be issued in
respect of any Registrable Shares. Notwithstanding the foregoing, no opinion
shall be required to be delivered before a sale unless such Registrable Shares
are not subject to the volume, public information or holding period requirements
of Rule 144.

SECTION 2.14. Cooperation. Each Holder hereby agrees to take any and all
reasonable actions required to be taken hereunder to ensure the performance by
it of its obligations pursuant to this Agreement.

ARTICLE III.

MISCELLANEOUS

SECTION 3.01. Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given or made when (a) delivered
personally to the recipient, (b) sent by facsimile to the recipient (with hard
copy sent to the recipient by reputable overnight courier service (charges
prepaid) that same day) if sent by facsimile before 5:00 p.m. New York time on a
Business Day, and otherwise on the next Business Day, (c) one (1) Business Day
after being sent to the recipient by reputable overnight courier service
(charges prepaid) or (d) transmitted, if sent by email transmission before 5:00
p.m. New York time on a Business Day (so long as the party to whom the notice
was intended to be sent affirmatively confirms receipt (other than an
automatically generated reply with respect to email delivery), and otherwise on
the next Business Day. Such notices, demands and other communications shall be
given to such party at its address, email or facsimile number set forth on the
signature pages hereof or in the relevant Joinder Agreement or such other
address or facsimile number as such party may hereafter specify in writing to
the Secretary of the Company for the purpose by notice to the party sending such
communication.

SECTION 3.02. Binding Effect; Benefits; Entire Agreement. This Agreement shall
be binding upon and inure to the benefit of the parties to this Agreement and
their respective successors and permitted assigns. Nothing in this Agreement,
express or implied, is intended or shall be construed to give any Person other
than the parties to this Agreement or their respective successors or assigns any
legal or equitable right, remedy or claim under or in respect of any agreement
or any provision contained herein. This Agreement, and the other agreements
specifically referenced herein, constitute the entire agreement and
understanding, and supersede all prior agreements and understandings, both oral
and written, between the parties hereto relating to the subject matter hereof
and thereof.

 

22



--------------------------------------------------------------------------------

SECTION 3.03. Waiver. Any party hereto may by written notice to the other
parties (a) extend the time for the performance of any of the obligations or
other actions of any other party under this Agreement; (b) waive compliance with
any of the conditions or covenants of any other party contained in this
Agreement; and (c) waive or modify performance of any of the obligations of any
other party under this Agreement; provided, however, that, notwithstanding
anything herein to the contrary, any such waiver shall be effective against all
Permitted Transferees of a Contributing Investor if signed by such Contributing
Investor, as applicable, on behalf of itself and such Permitted Transferees.
Except as provided in the preceding sentence, no action taken pursuant to this
Agreement, including, without limitation, any investigation by or on behalf of
any party, shall be deemed to constitute a waiver by the party taking such
action of compliance with any representations, warranties, covenants or
agreements contained herein. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
preceding or succeeding breach and no failure by any party to exercise any right
or privilege hereunder shall be deemed a waiver of such party’s rights or
privileges hereunder or shall be deemed a waiver of such party’s rights to
exercise the same at any subsequent time or times hereunder. Any waiver by any
party hereto of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall only be
effective in writing by the party making such waiver.

SECTION 3.04. Amendment. This Agreement may not be amended, restated or modified
in any respect except by a written instrument executed by the Apax Investor, the
Accenture Investors and the Company; provided that (1) this Agreement may be
amended and restated or amended without consent of the Holders solely to allow
for the addition of new Holders and the granting to such new Holders rights
hereunder and any additional rights after the date hereof that does not
adversely affect or is not inconsistent with the existing rights and priorities
of the Holders (other than by virtue of adding a Person with additional similar
rights and Common Shares); (2) no amendment, restatement or modification that
adversely affects any Management Holder or group of Management Holders
disproportionately to either the Accenture Investors or the Apax Investor shall
be effective with respect to such Management Holder or group of Management
Holders without the written consent of either (x) such Management Holder or
(y) the Management Holders holding a majority of the Registrable Shares held by
such group of Management Holders, it being understood and agreed that no consent
to an amendment, restatement or modification need be obtained from any
non-affected Management Holder; (3) no amendment, restatement or modification
that adversely affects in any respect any rights specific to the Accenture
Investors shall be effective without the written consent of the Accenture
Investors; (4) no amendment, restatement or modification that adversely affects
in any respect any rights specific to the Apax Investor shall be effective
without the written consent of the Apax Investor; (5) no amendment, restatement
or modification that adversely affects any Class E Investor or group of Class E
Investors disproportionately to either the Accenture Investors or the Apax
Investor shall be effective with respect to such Class E Investor or group of
Class E Investors without the written consent of either (x) such Class E
Investor, (y) the Class E Investors holding a majority of the Registrable Shares
held by such group of Class E Investors, or (z)(i) Dragoneer, if Dragoneer is
one of the Class E Investors affected, (ii) Neuberger if any Neuberger Investors
are one of the Class E Investors affected, (iii) the Insight Investors, if any
Insight Investors are one of the Class E Investors affected, (iv) the Temasek
Investor, if the Temasek Investor is one of the Class E Investors affected,
(v) the AIG Investor, if the AIG Investor is one of the Class E Investors
affected, (vi) the Chubb Investor, if the Chubb Investor is one of the Class E
Investors affected, (vii) the

 

23



--------------------------------------------------------------------------------

Liberty Mutual Investor, if the Liberty Mutual Investor is one of the Class E
Investors affected, (viii) the KAR Investors, if any KAR Investors are one of
the Class E Investors affected and (ix) the Whale Rock Investors, if any Whale
Rock Investors are one of the Class E Investors affected, it being understood
and agreed that no consent to an amendment, restatement or modification need be
obtained from any non-affected Class E Investor (including Dragoneer, Neuberger,
the Insight Investors, the Temasek Investor, the AIG Investor, the Chubb
Investor, the Liberty Mutual Investor, the KAR Investors and the Whale Rock
Investors); and (6) this Agreement, and except as otherwise provided herein, any
amendment, restatement or modification hereof, may be executed by the Company
without the consent of any Holder pursuant to this Agreement.

SECTION 3.05. Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or any Holder except (i) by a Holder to a
Permitted Transferee who executes a Joinder Agreement to the extent provided in
the Joinder Agreement or (ii) with the prior written consent of each other
party.

SECTION 3.06. Applicable Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of Delaware, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of Delaware. Each of the parties irrevocably agrees that any legal action or
proceeding arising out of or relating to this Agreement or for recognition and
enforcement of any judgment in respect hereof brought by any other party or its
successors or assigns may be brought and determined by the Court of Chancery of
the State of Delaware, and each of the parties hereby irrevocably submits to the
exclusive jurisdiction of the aforesaid court for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby (and agrees not to commence any action, suit or proceeding
relating thereto except in such courts). Each of the parties further agrees to
accept service of process in any manner permitted by such court. Each of the
parties hereby irrevocably and unconditionally waives, and agrees not to assert,
by way of motion or as a defense, counterclaim or otherwise, in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, (a) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure
lawfully to serve process, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such court
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution of judgment, execution of judgment or otherwise) and (c) to the
fullest extent permitted by law, that (i) the suit, action or proceeding in any
such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.

SECTION 3.07. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof in any
state or federal court (this being in addition to any other remedy to which they
are entitled at law or in equity), and each party hereto agrees to waive in any
action for such enforcement the defense that a remedy at law would be adequate.
The Company shall reimburse such Holder for the reasonable costs of and expenses
for counsel for such Holder incurred in connection with any such proceeding if
such Holder is the prevailing party in any such proceeding.

 

24



--------------------------------------------------------------------------------

SECTION 3.08. Severability. If any provision of this Agreement is declared by
any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of the Agreement will not be affected and will remain in full
force and effect.

SECTION 3.09. Additional Securities Subject to Agreement. Each Holder agrees
that any other Common Shares of the Company which it hereafter acquires by means
of a stock split, stock dividend, distribution, exercise of options or warrants
or otherwise (other than pursuant to a public offering) whether by merger,
consolidation or otherwise (including shares of a surviving corporation into
which the Common Shares of the Company are exchanged in such transaction or
following any IPO Conversion) will be subject to the provisions of this
Agreement to the same extent as if held on the date hereof, including for
purposes of constituting Registrable Shares hereunder.

SECTION 3.10. Section and Other Headings. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

SECTION 3.11. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument. A facsimile,
Portable Document Format (PDF) or other reproduction of this Agreement may be
executed by one or more parties hereto, and an executed copy of this Agreement
may be delivered by one or more parties hereto by facsimile, PDF or similar
instantaneous electronic transmission device pursuant to which the signature of
or on behalf of such party can be seen, and such execution and delivery shall be
considered valid, binding and effective for all purposes. At the request of any
party hereto, all parties hereto agree to execute an original of this Agreement
as well as any facsimile, PDF or other reproduction hereof.

[Signature Pages Follow]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and each Holder have executed this Agreement as
of the day and year first above written.

 

DUCK CREEK TECHNOLOGIES, INC. By:   /s/ Michael A. Jackowski   Name: Michael A.
Jackowski   Title: Director and Chief Executive Officer Notices: Duck Creek
Technologies, Inc. 22 Boston Wharf Road, Floor 10 Boston, Massachusetts 02210
Attention: Emails: with a copy (which shall not constitute notice) to: Skadden,
Arps, Slate, Meagher & Flom LLP One Manhattan West New York, NY 10001 Attention:
Ann Beth Stebbins, Esq.   Michael J. Zeidel, Esq. Email:  
annbeth.stebbins@skadden.com   michael.zeidel@skadden.com

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

DISCO (GUERNSEY) HOLDINGS L.P. INC. By: DISCO (GUERNSEY) GP CO. LIMITED, its
general partner By:   \s\ Mark Babbé Name:   Mark Babbé   Title: Authorized
Signatory Notices: c/o Apax Partners, L.P. 601 Lexington Ave 53rd Floor New
York, New York 10022 Attention: Jason Wright Emails: jason.wright@apax.com with
a copy (which shall not constitute notice) to: Skadden, Arps, Slate, Meagher &
Flom LLP One Manhattan West New York, NY 10001 Attention: Ann Beth Stebbins,
Esq.   Michael J. Zeidel, Esq. Email: annbeth.stebbins@skadden.com  
michael.zeidel@skadden.com

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

ACCENTURE LLP By:   \s\ Ronald J. Roberts   Name: Ronald J. Roberts   Title:
Secretary Accenture LLP 161 North Clark Street Chicago, IL 60601 USA Attention:
  Aaron Holmes   Siobhan McCleary Email:   aaron.holmes@accenture.com  
siobhan.mccleary@accenture.com with a copy (which shall not constitute notice)
to: Kirkland & Ellis LLP 601 Lexington Avenue New York, NY 10022 USA Attention:
  Sarkis Jebejian, P.C.   David B. Feirstein   Ravi Agarwal Email:  
sarkis.jebejian@kirkland.com   david.feirstein@kirkland.com  
ravi.agarwal@kirkland.com

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

ACCENTURE HOLDINGS BV By:   \s\ Siobhan McCleary   Name: Siobhan McCleary  
Title: Authorized Signatory Notices: Accenture Holdings BV Gustav Mahlerplein
90, 1082MA Amsterdam, Netherlands with a copy (which shall not constitute
notice) to: Kirkland & Ellis LLP 601 Lexington Avenue New York, NY 10022 USA
Attention:   Sarkis Jebejian, P.C.   David B. Feirstein   Ravi Agarwal Email:  
sarkis.jebejian@kirkland.com   david.feirstein@kirkland.com  
ravi.agarwal@kirkland.com

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

DRAKE DF HOLDINGS, LP By:   \s\ Pat Robertson   Name: Pat Robertson   Title:
  Authorized Signatory

Notices:

Dragoneer Investment Group, LLC

1 Letterman Drive, Bldg D, M500

San Francisco, CA 94129

USA

 

with a copy (which shall not constitute notice) to:

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP 220 West 42nd
Street, 17th Floor New York, NY 100036 USA Attention:   [            ] Email:  
[            ]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

INSIGHT VENTURE PARTNERS X, L.P.   By:   Insight Venture Associates X, L.P., its
general partner   By:   Insight Venture Associates X, Ltd.,its general partner
By:   \s\ Andre Prodromos   Name: Andre Prodromos   Title:Authorized Signatory  
Notices:   c/o Insight Partners   1114 Avenue of the Americas   36th Floor   New
York, NY 10036   Attention: Blair Flicker, General Counsel   Email:
bflicker@insightpartners.com with a copy (which shall not constitute notice) to:
  Willkie Farr & Gallagher LLP   787 Seventh Ave.   New York, NY 10019  
Attention: Matthew Guercio   Email: mguercio@willkie.com

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

INSIGHT VENTURE PARTNERS (CAYMAN) X, L.P. By: Insight Venture Associates X,
L.P.,        its general partner By: Insight Venture Associates X, Ltd.,
       its general partner By:   \s\ Andre Prodromos   Name: Andre Prodromos  
Title:Authorized Signatory   Notices:   c/o Insight Partners   1114 Avenue of
the Americas   36th Floor   New York, NY 10036   Attention: Blair Flicker,
General Counsel   Email: bflicker@insightpartners.com with a copy (which shall
not constitute notice) to:   Willkie Farr & Gallagher LLP   787 Seventh Ave.  
New York, NY 10019   Attention: Matthew Guercio   Email: mguercio@willkie.com

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

  INSIGHT VENTURE PARTNERS ( DELAWARE) X, L.P.   By: Insight Venture Associates
X, L.P.,          its general partner   By: Insight Venture Associates X, Ltd.,
         its general partner By:   \s\ Andre Prodromos   Name: Andre Prodromos  
Title:   Authorized Signatory

 

Notices:

 

c/o Insight Partners

1114 Avenue of the Americas

36th Floor

  New York, NY 10036   Attention: Blair Flicker, General Counsel   Email:
bflicker@insightpartners.com with a copy (which shall not constitute notice) to:
  Willkie Farr & Gallagher LLP 787 Seventh Ave.   New York, NY 10019  
Attention: Matthew Guercio Email:   mguercio@willkie.com

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

  INSIGHT VENTURE PARTNERS X (CO-INVESTORS), L.P.   By: Insight Venture
Associates X, L.P.,   its general partner   By: Insight Venture Associates X,
Ltd.,   its general partner By:   \s\ Andre Prodromos   Name: Andre Prodromos  
  Title: Authorized Signatory  

    c/o Insight Partners

    1114 Avenue of the Americas

    36th Floor

      New York, NY 10036       Attention: Blair Flicker, General Counsel  
    Email: bflicker@insightpartners.com with a copy (which shall not constitute
notice) to:       Willkie Farr & Gallagher LLP 787 Seventh Ave.       New York,
NY 10019       Attention: Matthew Guercio       Email: mguercio@willkie.com

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

  NEUBERGER BERMAN INVESTMENT ADVISERS LLC, as attorney in fact   for and on
behalf of the Initial Neuberger Investors By:   \s\ Charles Kantor    

Name: Charles Kantor

Title: Authorized Signatory

  Notices:   c/o Neuberger Berman Investment Advisers LLC   1290 Avenue of the
Americas   New York, NY   Attention: Charles Kantor, Senior Portfolio Manager  
Copy to: General Counsel – Mutual Funds   Copy to: Mutual Fund
Administration—Treasurer, Mutual Funds

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BIRCHTREE FUND INVESTMENTS PRIVATE LIMITED By:  

\s\ Ang Peng Huat

  Name: Ang Peng Huat   Title: Authorized Signatory Notices: Address: Attention:
Email: with a copy (which shall not constitute notice) to:

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

AIG DECO FUND I, LP By:  

\s\ Jason Wood

  Name: Jason Wood   Title: Managing Director Notices: Address: Attention:
Email: with a copy (which shall not constitute notice) to:

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CHUBB TEMPEST REINSURANCE LTD. By:  

\s\ David Chaumont

  Name:  David Chaumont   Title:    Chief Financial Officer Notices:       Chubb
Tempest Reinsurance Ltd.

Address:      17 Woodburne Ave.

Hamilton, Bermuda, HM-08

Attention: David Chaumont Email: David.chaumont@chubb.com with a copy (which
shall not constitute notice) to:

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

LIBERTY MUTUAL INVESTMENT HOLDINGS LLC By:  

\s\ Demetri Fifis

  Name:Demetri Fifis   Title: Vice President Notices: Address: Liberty Mutual
Investment Holdings LLC           175 Berkeley Street           Boston, MA 02116
Attention: Demetri Fifis Email: Demetri.Fifis@lmi.com with a copy (which shall
not constitute notice) to: Liberty Mutual Insurance Company 175 Berkeley Street
Boston, MA 02116

Attention: Helen E. McL. O’Rourke, General

Counsel, Investments Legal Group

Email: HELEN.OROURKE@LibertyMutual.com

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

VIRTUS KAR CAPITAL GROWTH SERIES, A SERIES OF VIRTUS VARIABLE INSURANCE TRUST
By: Kayne Anderson Rudnick Investment Management, LLC, its investment manager
By:  

\s\ Douglas Foreman

  Name: Douglas Foreman   Title: Chief Investment Officer Notices: Address:

c/o Kayne Anderson Rudnick Investment

Management, LLC

Attn: Michael Shoemaker, Chief Compliance Officer 1800 Avenue of the Stars, 2nd
Floor Los Angeles, CA 90067 Email: MShoemaker@kayne.com with a copy (which shall
not constitute notice) to: Virtus Investment Partners, Inc.

Attn: Wendy Hills, Executive Vice President, Chief

Legal Officer, General Counsel and Secretary

Attn: Legal Department One Financial Plaza Hartford, CT 06103

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

VIRTUS KAR CAPITAL GROWTH FUND, A SERIES OF VIRTUS EQUITY TRUST By: Kayne
Anderson Rudnick Investment Management, LLC, its investment manager By:  

\s\ Douglas Foreman

  Name: Douglas Foreman   Title: Chief Investment Officer Notices: Address:

c/o Kayne Anderson Rudnick Investment

Management, LLC

Attn: Michael Shoemaker, Chief Compliance Officer 1800 Avenue of the Stars, 2nd
Floor Los Angeles, CA 90067 Email: MShoemaker@kayne.com with a copy (which shall
not constitute notice) to: Virtus Investment Partners, Inc.

Attn: Wendy Hills, Executive Vice President, Chief

Legal Officer, General Counsel and Secretary

Attn: Legal Department One Financial Plaza Hartford, CT 06103

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

VIRTUS TACTICAL ALLOCATION FUND, A SERIES OF VIRTUS EQUITY TRUST By: Kayne
Anderson Rudnick Investment Management, LLC, its investment manager By:  

\s\ Douglas Foreman

  Name: Douglas Foreman   Title: Chief Investment Officer Notices: Address:

c/o Kayne Anderson Rudnick Investment

Management, LLC

Attn: Michael Shoemaker, Chief Compliance Officer 1800 Avenue of the Stars, 2nd
Floor Los Angeles, CA 90067 Email: MShoemaker@kayne.com with a copy (which shall
not constitute notice) to: Virtus Investment Partners, Inc.

Attn: Wendy Hills, Executive Vice President, Chief

Legal Officer, General Counsel and Secretary

Attn: Legal Department One Financial Plaza Hartford, CT 06103

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

VIRTUS STRATEGIC ALLOCATION SERIES, A SERIES OF VIRTUS VARIABLE INSURANCE TRUST
By: Kayne Anderson Rudnick Investment Management, LLC, its investment manager
By:  

\s\ Douglas Foreman

  Name: Douglas Foreman   Title: Chief Investment Officer Notices: Address:

c/o Kayne Anderson Rudnick Investment

Management, LLC

Attn: Michael Shoemaker, Chief Compliance Officer 1800 Avenue of the Stars, 2nd
Floor Los Angeles, CA 90067 Email: MShoemaker@kayne.com with a copy (which shall
not constitute notice) to: Virtus Investment Partners, Inc.

Attn: Wendy Hills, Executive Vice President, Chief

Legal Officer, General Counsel and Secretary

Attn: Legal Department One Financial Plaza Hartford, CT 06103

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

VIRTUS KAR SMALL-CAP GROWTH FUND, A SERIES OF VIRTUS EQUITY TRUST By: Kayne
Anderson Rudnick Investment Management, LLC, its investment manager By:  

\s\ Douglas Foreman

  Name: Douglas Foreman   Title: Chief Investment Officer Notices: Address:

c/o Kayne Anderson Rudnick Investment

Management, LLC

Attn: Michael Shoemaker, Chief Compliance Officer 1800 Avenue of the Stars, 2nd
Floor Los Angeles, CA 90067 Email: MShoemaker@kayne.com with a copy (which shall
not constitute notice) to: Virtus Investment Partners, Inc.

Attn: Wendy Hills, Executive Vice President, Chief

Legal Officer, General Counsel and Secretary

Attn: Legal Department One Financial Plaza Hartford, CT 06103

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

VIRTUS KAR SMALL-CAP GROWTH SERIES, A SERIES OF VIRTUS VARIABLE INSURANCE TRUST
By: Kayne Anderson Rudnick Investment Management, LLC, its investment manager
By:  

\s\ Douglas Foreman

  Name: Douglas Foreman   Title: Chief Investment Officer Notices: Address:

c/o Kayne Anderson Rudnick Investment

Management, LLC

Attn: Michael Shoemaker, Chief Compliance Officer 1800 Avenue of the Stars, 2nd
Floor Los Angeles, CA 90067 Email: MShoemaker@kayne.com with a copy (which shall
not constitute notice) to: Virtus Investment Partners, Inc.

Attn: Wendy Hills, Executive Vice President, Chief

Legal Officer, General Counsel and Secretary

Attn: Legal Department One Financial Plaza Hartford, CT 06103

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

WHALE ROCK FLAGSHIP (AI) FUND LP By:  

\s\ James Houghtlin

  Name: James Houghtlin   Title:   GC / CCO Notices:

Address:   2 International Pl #2430   Boston, MA 02110 Attention:    James
Houghtlin Email: james@whalerockcapital.com with a copy (which shall not
constitute notice) to:

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

WHALE ROCK FLAGSHIP MASTER FUND, LP By:  

\s\ James Houghtlin

  Name: James Houghtlin   Title:   GC CCO Notices:

Address:   2 International Pl #2430   Boston, MA 02110 Attention:    James
Houghtlin Email: james@whalerockcapital.com with a copy (which shall not
constitute notice) to:

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

WHALE ROCK LONG OPPORTUNITIES MASTER FUND, LP By:  

\s\ James Houghtlin

  Name: James Houghtlin   Title:   GC / CCO Notices:

Address:   2 International Pl #2430   Boston, MA 02110 Attention:    James
Houghtlin Email: james@whalerockcapital.com with a copy (which shall not
constitute notice) to:

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

        

\s\ Michael Jackowski

  Michael Jackowski Notices: Michael Jackowski 22 Boston Wharf Road, 10th Floor
Boston, MA 02210 Email: michael.a.jackowski

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Class E Investors

 

Dragoneer Investor

Neuberger Investors

Insight Investors

Temasek Investor

AIG Investor

Chubb Investor

Liberty Mutual Investor

KAR Investors

Whale Rock Investors

Management Holders

 

Michael Jackowski



--------------------------------------------------------------------------------

SCHEDULE B

Neuberger Investors

1. Neuberger Berman Alternative Funds, Neuberger Berman Long Short Fund

2. Neuberger Berman Equity Funds, Neuberger Berman Focus Fund

3. Neuberger Berman Equity Funds, Neuberger Berman Guardian Fund

4. NB All Cap Alpha Master Fund Ltd.

5. Sachem Investment LLC

6. Jared Stadlin & Robyn Stadlin

7. Heather & Andrew Zuckerman

8. Andrew Komaroff

9. Robert Arancio & Gina Arancio

10. Jeffrey Hollender Rev Trust

11. Kessler Living Trust

12. Peter Braverman & Susan Rosenberg

13. Atish Patankar & Deepti Bhadkamkar

14. Neil Shah

15. Keith Wagner & Tana Wagner

16. Steve Collins

17. Clarion Direct Investment LLC SeriesB

18. James Harrison

19. Andrew Heyer

20. Heyer Investment Management

21. Thomas Perakos Living Trust

22. Lake Bend Holdings LLC

23. Miraj Patel Revocable Living Trust

24. Neu Brother Holdings LLC

25. Joel Alsfine & Stacey Alsfine

KAR Investors

1. Virtus KAR Capital Growth Series, a series of Virtus Variable Insurance Trust

2. Virtus KAR Capital Growth Fund, a series of Virtus Equity Trust

3. Virtus Tactical Allocation Fund, a series of Virtus Equity Trust

4. Virtus Strategic Allocation Series, a series of Virtus Variable Insurance
Trust

5. Virtus KAR Small-Cap Growth Fund, a series of Virtus Equity Trust

6. Virtus KAR Small-Cap Growth Series, a series of Virtus Variable Insurance
Trust

Whale Rock Investors

1. Whale Rock Flagship (AI) Fund LP

2. Whale Rock Flagship Master Fund, LP

3. Whale Rock Long Opportunities Master Fund, LP



--------------------------------------------------------------------------------

EXHIBIT A

REGISTRATION RIGHTS

[FORM OF] JOINDER AGREEMENT

This JOINDER (“Joinder”) dated [________] is executed by [________] (the
“Transferee”) and by [________] (the “Transferor”) pursuant to the terms of the
Second Amended and Restated Registration Rights Agreement dated as of [•], 2020
(the “Registration Rights Agreement”), by and among, Duck Creek Technologies,
Inc. (the “Company”), Disco (Guernsey) Holdings L.P. Inc. (the “Apax Investor”),
Accenture LLP and Accenture Holdings B.V. (collectively, the “Accenture
Investors”), the Class E Investors party thereto and the Management Holders
party thereto. Capitalized terms used but not otherwise defined herein have the
meanings set forth in the Registration Rights Agreement.

 

  1.

Acknowledgment. Transferee and Transferor each acknowledge that Transferee is
acquiring Common Shares of the Company from Transferor, upon the terms and
subject to the conditions of the Registration Rights Agreement.

 

  2.

Assignment. Transferor hereby assigns its rights under the Registration Rights
Agreement as follows:

 

  ☐

Transferor assigns all rights under the Registration Rights Agreement to
Transferee. Transferor confirms that it is not a Demand Holder pursuant to
Section 2.02 of the Registration Rights Agreement and Transferee confirms that
it will not acquire the rights offered a Demand Holder pursuant to Section 2.02
of the Registration Rights Agreement (“Demand Holder Rights”).

 

  ☐

Transferor assigns all rights under the Registration Rights Agreement to
Transferee, including all Demand Holder Rights of Transferor. Transferor and
Transferee each confirm that Transferee is a Permitted Transferee and that
Transferor and Transferee have each provided notice of this assignment to the
Company pursuant to Section 2.02(g) of the Registration Rights Agreement.

 

  3.

Agreement. Transferee agrees that it shall be fully bound by and subject to the
terms of the Registration Rights Agreement and the terms of this Joinder.

 

  4.

Notice. Any notice required or permitted by the Agreement shall be given to
Transferee at the address listed beside Transferee’s signature below.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

TRANSFEROR [                                      
                                       ]

 

By: Title: Address for Notices:

 

 

 

TRANSFEREE [                                      
                                      ]

 

By: Title: